TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00113-CR



                                  Jorge Lombrana, Appellant

                                                v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2014-102, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss his appeal, explaining that his complaint

has been mooted by the trial court’s recent decision. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.2(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: April 18, 2014

Do Not Publish